DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This Office Action is in response to Amendments/Remarks filed on January 04, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

Claim(s) 1-6, 14-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2011/0241079 A1 to Oike et al. (“Oike”).										As to claim 1, Oike discloses a solid-state image sensor, comprising: a substrate (131) including: a photoelectric conversion element (121) configured to: generate an electric charge based on a light amount of an incoming light incident on a used as a function word to indicate position in close proximity with by Merriam-Webster.com. It is noted that the recited “specific surface” can be divided into the first and second portions based on the positions. Lastly, the transfer path (140) can be defined by the surrounding P-type well layer 132 to have the first portion (left) and the second portion (right) such that the first portion is on the surface of the photoelectric conversion element and the second portion is on the substrate, where “on” is as defined above. Therefore, the limitation “the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a transfer gate (122)” is also met).													As to claim 2, Oike further discloses wherein the photoelectric conversion element (121) is in the substrate (131), and the first transfer path (140) is a side face of a P-type layer (132) (See Fig. 15, ¶ 0079).								As to claim 3, Oike discloses further comprising an electric charge voltage conversion unit (125) configured to convert the electric charge retained by the electric charge retaining region (135) to a voltage (See ¶ 0084).					As to claim 4, Oike further discloses wherein the electric charge retaining region (135) and the electric charge voltage conversion unit (125) are in a perpendicular direction to the substrate (131) (See Fig. 15) (Notes: perpendicular direction is an upward direction).												As to claim 5, Oike further discloses wherein the electric charge voltage conversion unit (125) is on the second portion (right) of the first transfer path (140) (See Fig. 15) (Notes: supported by and in proximity with the substrate).				As to claim 6, Oike further discloses wherein a surface of the substrate (131) is configured to receive the incoming light (See Fig. 15, ¶ 0080).					As to claim 14, Oike discloses an electronic device, comprising: a substrate (131) including: a photoelectric conversion element (121) configured to: generate an electric charge based on a light amount of an incoming light incident on a first portion (exposed) of a specific surface (top) of the photoelectric conversion element (121); and accumulate the electric charge; an electric charge retaining region (135) configured to retain the electric charge accumulated by the photoelectric conversion element (121); and a first transfer path (140) configured to transfer the electric charge accumulated by the photoelectric conversion element (121) to the electric charge retaining region (135), wherein a first portion (left) of the first transfer path (140) is on a second portion (buried) of the specific surface (top) of the photoelectric conversion element (121), the first portion (exposed) of the specific surface (top) of the photoelectric conversion element (121) is different from the second portion (buried) of the specific surface (top) of the photoelectric conversion element (121), the electric charge retaining region (135) is at least on the first portion (left) of the first transfer path (140), the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a transfer gate (122), a second portion (right) of the first transfer path (140) is on the substrate (131), a first side face (vertical side face) of the photoelectric conversion element (121) is shifted from a corresponding side face of the electric charge retaining region (135) in a cross-sectional view, a second side face (another vertical side face) of the photoelectric conversion element (121) is below the electric charge retaining region (135) in the cross-sectional view, a length of the photoelectric conversion element (121) used as a function word to indicate position in close proximity with by Merriam-Webster.com. It is noted that the recited “specific surface” can be divided into the first and second portions based on the positions. Lastly, the transfer path (140) can be defined by the surrounding P-type well layer 132 to have the first portion (left) and the second portion (right) such that the first portion is on the surface of the photoelectric conversion element and the second portion is on the substrate, where “on” is as defined above. Therefore, the limitation “the electric charge retaining region (135) is between the first portion (left) of the first transfer path (140) and a transfer gate (122)” is also met).								As to claim 15, Oike discloses further comprising a second transfer path (between 125 and 135), wherein the second transfer path (between 125 and 135) electrically separates the electric charge retaining region (135) and the electric charge voltage conversion unit (125) (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: the second transfer path is an inverted/electron path that enters the electric charge voltage conversion unit such that the second transfer path is in direct contact with the electric charge voltage conversion unit).									As to claim 16, Oike further discloses wherein the transfer gate (122) covers a first side face of the first transfer path (140), the corresponding side face of the electric to lay or spread something over by Merriam-Webster.com such that the transfer gate lays or spreads over the first side face of the first transfer path, the side face of the electric charge retaining region, and the first front face of the electric charge retaining region).												As to claim 18, Oike discloses further comprising: a second transfer path (between 125 and 135) stacked between the electric charge retaining region (135) and an electric charge voltage conversion unit (125) in the horizontal direction with respect to the substrate (131), wherein the second transfer path (between 125 and 135) is in direct contact with the electric charge voltage conversion unit (125), the second transfer path (between 125 and 135) is configured to transfer the electric charge between the electric charge retaining region (135) and the electric charge voltage conversion unit (125), the first transfer path (140) is below the second transfer path (between 125 and 135) in a vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is interpreted as an upward direction to the substrate and the horizontal direction transfer path stacked between 125 and 135 is above the first transfer path. Further, the second transfer path is an inverted/electron path that enters the electric charge voltage conversion unit such that the second transfer path is in direct contact with the electric charge voltage conversion unit).									As to claim 19, Oike further discloses wherein the electric charge voltage As to claim 20, Oike discloses further comprising: a second transfer path (between 125 and 135) stacked between the electric charge retaining region (135) and an electric charge voltage conversion unit (125) in the horizontal direction with respect to the substrate (131), wherein the second transfer path (between 125 and 135) is in direct contact with the electric charge voltage conversion unit (125), the second transfer path (between 125 and 135) is configured to transfer the electric charge between the electric charge retaining region (135) and the electric charge voltage conversion unit (125), and the first transfer path (140) is below the second transfer path (between 125 and 135) in a vertical direction, and the vertical direction corresponds to the direction of the incoming light (See Fig. 15, ¶ 0080, ¶ 0082, ¶ 0084) (Notes: vertical direction is interpreted as an upward direction to the substrate and the horizontal direction transfer path stacked between 125 and 135 is above the first transfer path. Further, the second transfer path is an inverted/electron path that enters the electric charge voltage conversion unit such that the second transfer path is in direct contact with the electric charge voltage conversion unit).									As to claim 21, Oike discloses wherein the transfer gate (122) is covered by a shading film (See ¶ 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.		
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0241079 A1 to Oike et al. (“Oike”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0102738 A1 to Adkisson et al. (“Adkisson”). The teaching of Oike has been discussed above.							As to claim 21, although Oike does not explicitly show wherein the transfer gate (122) is covered by a shading film (See ¶ 0080), Adkisson does disclose wherein the .

Response to Arguments

    PNG
    media_image1.png
    525
    752
    media_image1.png
    Greyscale
Applicant's arguments filed on January 04, 2022 have been fully considered but they are not persuasive. Applicant argues “Oike describes that a first transfer gate 122 is divided into an intermediate transfer path 140 and a complete transfer path 150. As illustrated in FIG. 2 (reproduced above)…Oike is not shown to describe that an electric charge retaining region is between a transfer gate and the first portion of the first transfer path.” 											This is not found persuasive because it is noted that the rejection is relied on Fig. 15 of Oike as set forth above. As seen in the annotated FIG. 15 above, the limitation .						
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
Nomura et al. (US 2007/0042519 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815